Citation Nr: 0627651	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, on a direct or secondary basis.

2.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals, 
pilonidal cyst sacral fold.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for ano-
rectal fistula.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

6.  Entitlement to service connection for arthritis of the 
right shoulder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gouty 
arthritis (gout).

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This appeal is from November 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The issues of entitlement to TDIU, to service connection for 
right shoulder arthritis and of whether to reopen claims for 
service connection for gout and for left shoulder arthritis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not develop a psychiatric disorder in 
service and he does not have PTSD that could be related to an 
event in service.

2.  Pain associated with service-connected lumbar arthritis 
aggravates the veteran's depressive disorder.

3.  Arthritis of the lumbar spine caused pain and severe 
limitation of motion on examination in September 2002, and on 
examination in March 2005 caused severe pain and limitation 
of motion to 50 degrees of flexion, with the sum of ranges of 
motion of 145 degrees, with overall functional impairment 
comparable to that of 30 degrees of flexion when accounting 
for aggravation with repetitive use and flare-ups with cold 
weather.

4.  The residual of status-post excision pilonidal cyst is a 
scar, which is occasionally painful and not ulcerating or 
unstable.

5.  Ano-rectal fistula manifests with constant slight and 
occasional moderate leakage of insufficient amount to be 
comparable to involuntary bowel movement or to necessitate 
wearing a pad.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  Service connection is warranted for that increment of 
disability resulting from the aggravation of a depressive 
disorder associated with the pain of service-connected lumbar 
arthritis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005).

3.  The schedular criteria for a 40 percent rating for 
arthritis of the lumbar spine are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5292 (2001); Diagnostic Code 
5010-5242 (2005).

4.  The schedular criteria for rating in excess of 10 percent 
for the residual scar of a post-excision pilonidal cyst are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.118, Diagnostic Code 7804 (2001 & 2005).

5.  The schedular criteria for an initial rating greater than 
10 percent rating for ano-rectal fistula are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.114, Diagnostic Code 7335 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Depression

While prosecuting this claim, the veteran has alleged, 
alternatively, that his depression began in service following 
and because of injuries sustained in a motor vehicle 
accident, and that the pain of his service-connected lumbar 
spine condition has caused or aggravated his depressive 
disorder.  The evidence of record shows that the direct 
service connection claim is without merit.  The secondary 
service connection claim is supported by probative evidence 
and will be granted.

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

In addition to direct service connection of a disability, 
i.e., showing the claimed disability is the direct result of 
disease or injury incurred in service, regulation provides 
that "[d]isability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2005).  Such secondary 
disability need not be caused by the service-connected 
disability, but may result from the aggravation by a service-
connected disability of a condition it did not cause.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation.  Id. at 448.

The veteran stated in December 2002 that he has PTSD from a 
jeep accident in service.  This event was the basis of his 
claim for direct service connection for depression.  He 
responded to a VA questionnaire about stressors in February 
2003, which was of record for the March 2005 VA psychiatric 
examination.

He does not have a diagnosis of PTSD.  All of his several 
psychiatric diagnoses of record are of a depressive disorder.  
The veteran's current psychiatric diagnosis, depressive 
disorder not otherwise specified, was not made for many years 
after service.  Service medical records are devoid of 
evidence of psychiatric complaint, treatment, or diagnosis.  
VA outpatient and compensation examiners who have opined on 
the question of etiology of the veteran's depressive disorder 
are in consensus that it is was not incurred in service.  
Thus the evidence establishes none of the elements of proof 
of service connection of depressive disorder and it lacks a 
current diagnosis of PTSD that could be precipitated by the 
jeep accident in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005); Pond, 12 Vet. 
App. 341.

VA examiners of August 2002, September 2002, and March 2005 
are in consensus that pain from the lumbar arthritis has 
contributed to but not caused the depressive disorder.  This 
is more than sufficient evidence to grant secondary service 
connection for the additional psychiatric disability 
resulting from aggravation by the service-connected lumbar 
disorder.  Allen, 7 Vet. App. at 448.


II.  Increased Ratings

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Lumbar Spine Arthritis

The criteria for rating diseases and injuries of the spine 
have changed while the veteran's claim has been pending, 
effective September 26, 2003.  66 Fed. Reg. 51,454-58 (Aug. 
27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2005)).  The disability is rated according to the older 
rating criteria prior to the date of the amendment and 
according to the newer criteria beginning on the effective 
date of the change in the rating criteria...  VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In 
this case, there is no medical evidence of disc disease or 
neurologic impairment associated with the veteran's lumbar 
arthritis, consequently, the veteran's disability cannot be 
rated for intervertebral disc syndrome or for separate 
orthopedic and neurologic rating.

Eight lay statements of 1991 and 1997 attested to each 
writer's knowledge of the veteran having back surgery and 
back impairments in the 1970s and early 1980s.  Two ex-
employers stated the veteran's back prevented him from 
working.  Comparison of the lay statements with the medical 
record strongly suggests that reported back surgery was a 
pilonidal cystectomy, and the spinal tap was epidural 
anesthetic.  The lay statements are not probative evidence of 
the veteran's current disability, because they report about a 
time 20 or more years prior to the claim of currently 
increased disability.

VA has rated the veteran for traumatic arthritis with 
residual limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5292 (2001).  As amended, the 
current diagnostic code is 5010-5242 (2005).  Both older and 
newer codes provide for rating based on limitation of motion 
of the lumbar spine.  The older criteria provide for 10 
percent, 20, percent, and 40 percent ratings for slight, 
moderate, or severe limitation of lumbar motion, without 
identifying the pertinent planes of motion.  The newer 
criteria apply a General Rating Formula for Diseases and 
Injuries of the Spine, 38 C.F.R. § 4.71a (2005), which 
provides for ratings of the same percentages for specified 
ranges of flexion of the spine or for specified ranges of the 
spine in all planes of motion by adding the degrees of range 
of motion in each plane.

On VA examination in September 2002, the veteran presented 
with limitation of flexion of 30 degrees.  He also had lumbar 
pain.  A 30 degree range of flexion is a loss of 2/3 of the 
normal range, which is reasonable deemed severe, commensurate 
with a 40 percent rating.  Diagnostic Code 5292 (2001).  No 
other diagnostic code that provides a higher rating for 
lumbar spine disability is applicable, because the veteran 
did not have a fracture of a vertebra, intervertebral disc 
symptoms, or complete ankylosis.  See Diagnostic Codes 5285, 
5286, 5289 (2001).  In the absence of evidence qualifying the 
disability for rating under a diagnostic code that provides 
for a higher rating, 40 percent was the maximum rating for 
limitation of motion.  Even though the veteran may suffer 
functional impairment due to pain, pain may not be the basis 
for an award under a diagnostic code in excess of the maximum 
evaluation under that code.  Spencer v. West, 13 Vet. App. 
376, 382 (2000).

The most recent VA examination, March 2005, showed a greater 
range of motion than the September 2002 examination, with 
flexion of the lumbar spine to 50 degrees and the range of 
motion in all planes, when the individual ranges are added, 
of 145 degrees.  Based on limitation of motion alone, this is 
commensurate with a 20 percent rating.  Diagnostic Code 5242 
(2005).  The most recent examination also shows bilateral 
hypertrophy of the muscles in the lumbar region.  Hypertrophy 
(atrophy of disuse), and the antalgic gait and posture shown 
on examination, 38 C.F.R. § 4.40, are persuasive objective 
evidence that the veteran's functional impairment is as he 
described to the examiner, and meets or nearly approximates, 
38 C.F.R. § 4.7 (2005), that found with limitation of motion 
to 30 degrees.  Consequently, the actual degree of disability 
shown in the March 2005 examination warrants the 40 percent 
rating that the September 2002 examination showed was 
warranted based on limitation of motion.

The demonstrated functional impairment does not reach or 
nearly approximate the level of functional impairment 
comparable to unfavorable ankylosis of the entire 
thoracolumbar spine, 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005), even 
considering increased pain and further limited motion with 
flare-ups due to cold weather or certain barometric changes.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The 40 percent rating under the newer 
criteria is he maximum rating provided for the veteran's 
lumbar spine condition.  Spencer, 13 Vet. App. at 382.

B.  Pilonidal Cyst

VA amended the rating criteria for scars effective August 30, 
2002.  See 67 Fed. Reg. 58448 (Sep. 16, 2002).  Comparison of 
the older and the newer rating criteria to the evidence shows 
that the veteran's pilonidal cyst must be rated as a residual 
scar.  The veteran's scar is superficial, as defined, 
38 C.F.R. § 4.118, Diagnostic Code 7803 note 2 (2005), and 
consequently, none of the changes in the rating criteria for 
scars is substantive in respect to the veteran's scar.

Compensation examinations and outpatient records pertinent to 
the veteran's current claim consistently show the only basis 
for rating this scar is superficial, poorly nourished, with 
repeated ulceration, Diagnostic Code 7803 (2001), or as 
superficial and unstable, Diagnostic Code 7803 (2005), or, 
alternatively, as superficial, tender and painful on 
objective demonstration, Diagnostic Code 7804 (2001) or 
superficial, painful on examination.  Diagnostic Code 7804 
(2005).

In fact, there has been no finding of ulceration or 
instability of the scar.  Comparison of September 2000, 
September 2002, and March 2005 VA examinations show 
tenderness at the scar site only upon the September 2002 
examination.  The induration of the area of the cystectomy 
scar that the September 2002 examiner opined might be 
recurrence of a cyst was not found on examination in March 
2005, thus it does not present as a current disability.

It appears the RO has rated the residuals of pilonidal cyst 
as an ulcerative or instable scar because a pilonidal cyst 
seems to be like an ulcer.  However, the evidence is that the 
residuals are better rated as a tender scar than an unstable 
scar.  Diagnostic Code 7804.  Where the evidence does not 
show both ulceration and tenderness, there is no need to 
question whether the veteran is entitled to multiple ratings 
for residuals of the pilonidal cyst because there are no 
multiple, discrete disabilities.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

C.  Ano-rectal Fistula

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Under the facts of 
this case, discussed below, there is no change in the 
severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of the disability at issue.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

The veteran has an ano-rectal fistula, which is rated as an 
impairment of anal sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7335 (2005).  Under diagnostic Code 7332, 
impairment of anal sphincter control is rated 10 percent for 
constant slight and occasional moderate fecal leakage, and 30 
percent for loss occasional involuntary bowel movement 
necessitating wearing of a pad.

VA compensation examination in September 2000 and September 
2002, and surgical examination in November 2002, found no 
current leakage.  The September 2002 examination found 
infection of the fistula and exquisite pain upon manual 
expression of impacted fecal material.  The March 2005 
examiner found mucoid and purulent drainage from the fistula 
and diagnosed anterior ano-rectal fistula with secondary anal 
stenosis and mild mucoid leakage from the fistula.  The 
veteran's March 2005 report that he has constant leakage, 
which for several days a month requires changing his 
underwear twice a day, but for which he does not wear a pad 
is credible, because it is consistent with the objective 
findings.  The veteran's report is credible because it is 
consistent with the objective evidence.  His report of loss 
of sphincter control is not credible, because it is 
inconsistent with multiple examination findings of a 
competent sphincter with good muscle tone and reflex.

The preponderance of the evidence is that the veteran has 
constant mild and occasional moderate leakage commensurate 
with his initial 10 percent rating.  The discomfort he 
reports with bowel movements and the pain associated with 
occasional infection of the fistular tract are not rating 
criteria for the condition, and the September 2002 finding 
appears transitory in light of the absence of such finding in 
March 2005.  The total disability picture does not more 
nearly approximate the criteria for a 30 percent rating.  
38 C.F.R. § 4.7 (2005).

III.  Duty to Notify and to Assist.

VA notified the veteran in letters of August 2002 and April 
2005 of the information and evidence necessary to 
substantiate his claims.  Both letters informed the veteran 
of his right to VA assistance and of his and VA's respective 
responsibilities in producing information and evidence.  The 
former letter predated the adjudication from which the 
veteran appeals.  It did not explicitly request that the 
submit evidence in his possession, but it did inform him that 
production of evidence was ultimately his responsibility, and 
it explicitly stated, "Send us the evidence we need," which 
must reasonably be understood to include evidence in his 
possession, because evidence in his possession cannot 
reasonably be excluded from the included materials.  The 
latter notice explicitly requested any evidence in his 
current possession.  Neither letter addressed the effective 
date element of a claim for VA benefits.  In light of the 
result in this case, the effective date element of each claim 
is either moot, or it will be addressed, and the defect cured 
upon VA implementation of the Board's order.  Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  The veteran notified VA 
in May 2003 that he had no additional evidence in support of 
his claims.  In light of this statement and VA's additional 
development of contemporaneous examination evidence 
notwithstanding this notice, the veteran has not been 
prejudiced by any defects in the notice letters.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has discharged its 
notice requirements in this case.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained all information and evidence of which it had 
notice.  VA examined the veteran on multiple occasions and 
obtained necessary medical opinions.  There has been no 
failure to obtain evidence of which VA must notify the 
veteran.  VA has discharged its duty to assist the veteran 
with his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).


ORDER

Service connection for PTSD is denied.  

Secondary service connection for depressive disorder is 
granted.

A 40 percent disability rating for arthritis of the lumbar 
spine is granted.

An initial rating greater than 10 percent for ano-rectal 
fistula is denied.


REMAND

The veteran has made multiple allegations that he 
discontinued employment about 1989 due to or partly due to 
back pain, as is reported in lay statements of record.  A 
March 2005 VA compensation examiner opined that he 
"certainly is completely and permanently disabled" by back 
pain.  This is sufficient evidence to require consideration 
of entitlement to TDIU as an element of the veteran's 
increased rating claim.  In conjunction with statements of 
record from prior employers, there is sufficient evidence to 
order submission of the veteran's claim to an appropriate VA 
officer for extraschedular consideration under 38 C.F.R. 
§ 4.16(b) (2005).  Additionally, whereas this decision orders 
the maximum schedular rating under the diagnostic codes 
applied to the veteran's back, it behooves VA to address 
entitlement to extraschedular rating, 38 C.F.R. § 3.321(b)(1) 
(2005), for the sake of completeness.  See Brambley v. 
Principi, 17 Vet. App. 20 (2003) (Court remanded for 
explanation why the Board did not refer a claim to the 
Compensation and Pension director for extraschedular rating 
when the Board had remanded for development of a TDIU claim).

On April 3, 2003, VA denied service connection for a right 
shoulder condition and declined to reopen previously denied 
claims for service connection for gout and for a left 
shoulder condition.  Also on April 3, 2003, VA mailed the 
statement of the case (SOC) on the issues in the instant 
appeal.  On April 24, 2003, VA received the veteran's 
statement referencing a VA letter by its reference code, 
which he characterized as a notice of disagreement with the 
"denial of several issues."  The veteran's statement also 
listed the issues listed on the SOC; the veteran enclosed a 
substantive appeal with those issues.  The referenced VA 
letter was the cover letter of the April 3, 2003, SOC.

On April 28, 2003, VA mailed the veteran official notice of 
the April 3, 2003, rating decision on the gout and shoulder 
claims.  In September 2003 the veteran submitted a statement 
and attachments.  The referenced statement referenced a May 
2003 VA letter about issues in the instant appeal.  Among the 
attachments was a statement dated April 18, 2003 [sic], 
referencing the April 28, 2003, notice of denial of service 
connection for bilateral shoulder and gout conditions that 
stated, "Please apply the attached NOD to your letter of 
April 28."  There is no attachment that is obviously an NOD 
with the April 28, 2003, VA letter.

This chain of correspondence offers ample ambiguity for the 
RO to resolve.  The statement expressing disagreement with 
the April 28, 2003, letter must be construed as a notice of 
disagreement with the rating decision announced in the April 
28, 2003, VA letter.  Consequently, the veteran must receive 
a statement of the case on the issues addressed in the April 
28, 2003, VA letter.  See 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); Manlincon v. West, 
12 Vet. App. 238 (1999).  Due process is served in 
reconciling any current ambiguity in favor of preserving the 
veteran's rights.  If it ultimately transpires that he never 
intended to disagree with the April 3, 2003, rating decision 
denying service connection for gout and for bilateral 
shoulder conditions, then he presumably will not perfect the 
appeal, and no harm is done.

In providing an SOC on the gout and shoulder issues, the 
veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of these issues.  See 38 
U.S.C.A. § 7105(b)(1), (c)(3) (West 2002); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2005).  The issue is to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO.  The appellant or his 
representative may request a hearing Board Member at the RO 
in connection with filing a substantive appeal, but are not 
entitled to such a hearing until a substantive appeal has 
been properly filed at the RO.  38 C.F.R. § 20.703 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Submit the issues of entitlement to 
rating of the veteran's lumbar arthritis 
under section 3.321(b) and of entitlement 
to TDIU under section 4.16(b) to Director, 
Compensation and Pension Service.

2.  Review the claims for service 
connection for arthritis of the right 
shoulder and to reopen claims of 
entitlement to service connection for gout 
and for arthritis of the left shoulder, 
38 C.F.R. § 19.26 (2003), insure complete 
compliance with the notice and development 
laws and regulations, 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) 38 C.F.R. § 3.159 
(2005), and issue an SOC, 38 C.F.R. 
§§ 19.29, 19.30 (2005), including notice 
that the appeal must be perfected to 
obtain appellate review; Manlincon v. 
West, 12 Vet. App. 238 (1999).  NOTE: the 
decision on this claim may not be 
announced in an SSOC.  38 C.F.R. 
§ 19.31(a) (2005).

3.  Upon completion of review of the 
lumbar arthritis extraschedular rating and 
the TDIU issues in the instant appeal, 
readjudicate those issues.  If either is 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


